Citation Nr: 1404368	
Decision Date: 01/31/14    Archive Date: 02/10/14

DOCKET NO.  09-33 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama



THE ISSUE

Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

K. Conner, Counsel



INTRODUCTION

The appellant served on active duty from March 1968 to September 1969.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In reaching its decision below, the Board has reviewed the appellant's VA claims folder in its entirety, as well as the additional records in his Virtual VA and VBMS folders, including written arguments from the appellant's representative.  


FINDINGS OF FACT

The appellant's service-connected disabilities do not render him unable to secure and follow a substantially gainful occupation.


CONCLUSION OF LAW

The criteria for a total rating based on individual unemployability due to service-connected disability are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.16 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board finds that no further notice or development action is necessary in order to satisfy VA's duties to the appellant under the VCAA.  In a May 2008 letter issued prior to the initial decision on the claim, VA notified the appellant of the information and evidence needed to substantiate and complete his claim and of what part of that evidence he was to provide and what part VA would attempt to obtain for him.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2013).  The letter also included the additional notification requirements imposed by the U.S. Court of Appeals for Veterans Claims (Court) in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

With respect to VA's duty to assist, the record shows that VA has undertaken all necessary development action.  38 U.S.C.A. §  5103A (West 2002); 38 C.F.R. § 3.159 (2013).  The appellant has not argued otherwise.  The appellant's service treatment records are on file, as are all available and relevant post-service records which the appellant has specifically identified and authorized VA to obtain.  38 U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(2), (3) (2013).  In that regard, on his VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, the appellant claimed that he had been unable to work due to his service-connected posttraumatic stress disorder (PTSD) since 1990.  He listed two employers where he claimed to have worked from 1976 to 1990.  The record shows that the RO contacted both employers.  The first employer indicated that they had no information on the appellant and that he had not worked for their company from 1976 to 1989, as he claimed.  The second employer indicated that they had no information on an employee who claimed to have been employed with them 18 years ago.  In light of the unequivocal responses from these employers, it is clear that no additional efforts to obtain these records are necessary.  Id.  The Board further observes that the appellant has been advised of the negative responses and has indicated that he has no other information or evidence to give to VA to substantiate his claim.  

The record shows that the appellant has also been afforded two VA psychiatric examinations in connection with his claim.  The Board finds that the examinations are adequate in that they were based on an evaluation of the appellant and a review of the claims folder and include sufficient information upon which to decide the issue on appeal.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Massey v. Brown, 7 Vet. App. 204 (1994).  Neither the appellant nor his representative has argued otherwise.  Sickels v. Shinseki, 643 F3d 1362 (Fed. Cir. 2011) (holding that in the absence of a challenge, the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  The Board does note that the VA examination reports referenced above addressed only the appellant's service-connected PTSD.  However, there is no indication in the record, nor has the appellant contended, that his other service-connected disability -- residuals of a right eye injury with retained foreign body, rated as zero percent disabling - is symptomatic or otherwise contributes to an inability to secure and follow a substantially gainful occupation.  Under these circumstances, the Board finds that VA is not required to obtain a single medical opinion assessing the aggregate effect of all service-connected disabilities to properly decide entitlement to a total rating based on individual unemployability due to service-connected disability.  Geib v. Shinseki, 733 F.3d 1350 (Fed.Cir. 2013); see also Floore v. Shinseki, 26 Vet. App. 376 (2013).  

For the reasons set forth above, and given the facts of this case, the Board finds that no further notification or development action is necessary on the issue now being decided.  


Background

The record on appeal indicates that service connection is currently in effect for PTSD, rated as 70 percent disabling, as well as residuals of a right eye injury with retained foreign body, rated as zero percent disabling.  These disability ratings have been in effect since July 31, 1998.  Service connection is not in effect for any other disability.  The appellant's combined disability rating is 70 percent.  

In March 2008, the appellant submitted a claim of entitlement to a total rating based on individual unemployability due to service-connected disability.  In connection with his claim, the appellant thereafter submitted a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, in which he claimed that he had been unable to work due to his service-connected PTSD since 1990.  He listed two former employers where he claimed to have worked from 1976 to 1990.  He further claimed that he had left his last job because of his disability.  The appellant, however, indicated that he was not in receipt of disability benefits, nor did he expect to receive disability benefits.  He also indicated that he had not tried to obtain employment since 1990.  No other employment or educational information was provided.  As set forth above, VA contacted the former employers identified by the appellant, and they indicated that the appellant had not worked for them and that they had no information pertaining to him.  

In support of his claim, the appellant was afforded a VA medical examination in June 2008.  The examiner noted that he had reviewed the appellant's claims folder in connection with the examination.  He further noted that the appellant had claimed entitlement to a total rating based on individual unemployability based on his service-connected PTSD.  In reviewing the appellant's medical history, the examiner noted that, in addition to PTSD, the appellant had significant physical illnesses, including COPD, hypertension, and chronic arthritis.  He also received ongoing psychiatric treatment from VA.  The appellant reported that he had not worked for ten to twenty years due to his PTSD and his "physical pain."  After examining the appellant and reviewing the claims folder, the examiner diagnosed him as having PTSD.  He assigned a GAF of 55, representing moderate social and occupational impairment due to PTSD.  The examiner expressly noted that there was no evidence in the claims folder or VA mental health progress notes to indicate support for a finding of unemployability due to PTSD.  

In connection with the appellant's claim, the RO obtained VA clinical record dated from June 2007 to October 2013.  In pertinent part, these records show that the appellant received medical care from VA during this period for multiple disabilities, including PTSD, hypertension, COPD, hepatitis C, anemia, kidney disease, squamous cell carcinoma, various orthopedic disabilities, and a history of drug and alcohol dependence.  None of these records, however, contain any finding or indication that the appellant's service-connected disabilities render him unable to secure and follow a substantially gainful occupation.  

For example, in August 2007, the appellant was seen by a VA psychiatrist for a mental health assessment.  The physician diagnosed the appellant as having PTSD and assigned a GAF of 65.  At that time, the appellant reported that he was satisfied with his current treatment and medication regimen and did not want to change.  Similar notations were made during VA mental health clinic visits in 2008.  

In August 2009, the appellant submitted a statement to the RO indicating that "I contend that the medication I am taking for my service-connected condition of Post Traumatic Stress Disorder renders me incapable of attaining and maintaining employment."  

Subsequent VA clinical records include an October 2009 mental health physician note in which it is indicated that the appellant reported to his treatment provider that he had been doing well on his medication, but believed they were sufficiently sedating that he experienced an inability to work.  The examiner, however, noted that the appellant had good clinical results from his medications without side effects.  The examiner determined that no medication changes were required.  

During a May 2010 VA mental health clinic visit for psychotherapy and medication management, the appellant reported that he volunteered at his church and worked around the house.  The examiner determined that no changes in the appellant's medication regimen were needed.  

During a November 2011 clinic visit, the appellant reported that he worked with the GED program at his church and also did cleaning work.  He enjoyed watching college football and was involved with his grandchildren.  No medication changes were required.  

In June 2013, the appellant was seen in the VA mental health clinic visit for psychotherapy and a medication check.  He indicated that the psychiatric medications he had been on were "working fine" for the past twenty years.  He reported that he had been working as a volunteer with his church, enjoyed going to football games, and planned to spend an upcoming holiday with his family.  The diagnoses included PTSD, and the examiner described the appellant as "stable and doing well." 

The appellant underwent another VA medical examination in September 2013.  He reported that he volunteered at his church and enjoyed attending football games and going to the park.  He indicated that he remained retired.  The examiner noted that the appellant had had two medication management and mental health appointments in the past 12 months and that he had been determined to be stable and doing well.  After examining the appellant and reviewing the record, the examiner concluded that the appellant was no more than mild to moderately impaired in his ability to engage in both physical and sedentary employment due to his service-connected PTSD.  

Applicable Law

VA disability ratings are based, as far as practicable, on the average impairment of earning capacity attributable to disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.10 (2013).  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  Id.

Where the schedular rating is less than total, a total disability rating may nonetheless be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disability; provided that, in pertinent part, if there is only one such disability, the disability shall be rated at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability rated 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341(a), 4.16(a).  

Entitlement to a total rating must be based solely on the impact of service-connected disabilities on the ability to keep and maintain substantially gainful employment.  See 38 C.F.R. §§ 3.340, 3.341, 4.16 (2013).  In reaching such a determination, the central inquiry is "whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  For VA purposes, the term "unemployability" is synonymous with an inability to secure and follow a substantially gainful occupation.  VAOPGPREC 75-91; 57 Fed. Reg. 2317 (1992).

Consideration may be given to the level of education, special training, and previous work experience in arriving at a conclusion.  Individual unemployability, however, must be determined without regard to any nonservice-connected disabilities or advancing age.  38 C.F.R. §§ 3.341(a), 4.16, 4.19 (2013); Van Hoose v. Brown, 4 Vet. App. 361 (1993).  A high rating in itself is recognition that the impairment makes it difficult to obtain or maintain employment, but the ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose, 4 Vet. App. at 363.

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Analysis

Applying the criteria set forth above to the facts in this case, the Board finds that the preponderance of the evidence is against the assignment of a total rating based on individual unemployability due to service-connected disability.  

As noted, service connection is in effect for PTSD, rated as 70 percent disabling; and residuals of a right eye injury with retained foreign body, rated as zero percent disabling.  Although the appellant meets the percentage requirements set forth in section 4.16(a) for an award of a total rating based on individual unemployability, the Board finds that the record establishes that his service-connected disabilities do not render him unable to secure or follow a substantially gainful occupation.  

The Board has considered the appellant's contentions to the effect that he is unable to work due to his service-connected PTSD.  In June 2008 and again in September 2013, however, a VA examiner expressly concluded that the appellant's service-connected PTSD was productive of no more than moderate occupational impairment.  He specifically indicated that there was no clinical evidence to indicate support for a finding of unemployability due to PTSD.  

The Board notes that the VA medical opinions specifically addressed the effect of the appellant's service-connected PTSD on his employment, and the discussion included specific reference to the appellant's contentions and the pertinent medical evidence of record.  Given these factors, the Board assigns the VA medical examination reports significant probative weight on the question of whether the appellant's PTSD renders him unable to secure and follow a substantially gainful occupation and finds that they outweigh the appellant's lay contentions.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

The Board also notes that there is no other medical evidence of record suggesting that the appellant is unemployable due to his service-connected PTSD.

Indeed, the Board further that the VA medical examination reports are consistent with the other medical evidence of record.  As set forth above, VA clinical records spanning the period from 2007 to 2013 contain no indication that the appellant's service-connected PTSD renders him unable to secure and follow a substantially gainful occupation.  Indeed, in 2007, the appellant's VA treatment provider assigned a GAF score of 65 for the appellant's PTSD, and subsequent clinical records describe his condition as stable since that time.  

A Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266 (1996) (citing the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed. 1994) (DSM-IV)).  Scores ranging from 61 to 70 reflect some mild symptoms or some difficulty in social, occupational, or school functioning, but generally functions pretty well with some meaningful interpersonal relationships.  Id.  

The Board has also considered the appellant's contentions to the effect that his PTSD medication renders him incapable of attaining and maintaining employment, but finds that the objective medical evidence to the contrary outweighs his lay assertions in that regard.  Again, VA examiners have concluded that the appellant's PTSD does not preclude employment, and VA outpatient records establish that the appellant has good clinical results and experiences no significant side effects from his medication regimen, which has been unchanged for many years.  Indeed, as delineated in detail above, at a June 2013 clinic visit, the appellant reported that the medications he had been taking for his PTSD had been "working fine" for the past twenty years.  

The Board has also considered the appellant's service-connected residuals of a right eye injury with retained foreign body in assessing the aggregate effect of all of his service-connected disabilities on his ability to secure and follow a substantially gainful occupation, but concludes that the record on appeal contains no indication that such disability is symptomatic or otherwise contributes to an inability to secure and follow a substantially gainful occupation.  The appellant has not contended otherwise.  

For the foregoing reasons, the preponderance of the evidence is against the claim of entitlement to a total rating based on individual unemployability due to service-connected disability.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107(b).  



ORDER

Entitlement to a total rating based on individual unemployability due to service-connected disability is denied.



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


